Citation Nr: 0410539	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-16 196	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for diplopia with 
recurrent pterygium of the right eye, with amniotic membrane graft 
and multiple excisions of pterygium and symblepharon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1996 to February 
1999.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
continued the veteran's 30 percent disability rating for diplopia 
with recurrent pterygium of the right eye, with amniotic membrane 
graft and multiple excisions of pterygium and symblepharon.


FINDINGS OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran has diagnosed symblepharon and her 
left eye vision is no worse than 20/20 with no diplopia and her 
right eye vision has diplopia in the central 20 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for diplopia 
with recurrent pterygium of the right eye, with amniotic membrane 
graft and multiple excisions of pterygium and symblepharon have 
not been met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107; 38 
C.F.R. § 3.102, 3.159, 3.321(b), 4.84a, Diagnostic Codes 6034, 
6061-6079, 6090, 6091.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In April 2001, the veteran underwent VA eye examination, at which 
she complained of a history of recurrent right eye pterygia.  She 
had had this treated four different times, and had a symblepharon 
of the left eye which caused diplopia in her left field of gaze.

Upon examination, the veteran's right eye uncorrected vision was 
20/80 near and 20/70 far.  The veteran's right eye corrected 
vision was 20/70 near and 20/70 far.  Her left eye uncorrected and 
corrected vision was 20/20 near and far.  Her lids and lashes were 
normal.  There was evidence of surgical removal of pterygia in the 
right eye four times medially, which scarred to the point where 
she could not move the eye, temporarily resulting in horizontal 
diplopia in the right field of view.  It was noted that the 
pterygia had started in 1996 and reoccurred four times.  It 
recurred for a fifth time, and was then impinging upon the cornea 
and encroaching upon the optic axis in the right eye.  The 
veteran's best corrected vision was 20/70 because of the 
opacification of the cornea secondary to pterygium.  The eye 
grounds and lens were clear.  The pupils were responsive, and the 
fundus had clear vessels and clear macula.

The diagnosis was recurrent pterygia of the right eye, creating 
subnormal vision because of obstruction of the optic axis and a 
building up of scar tissue in the medial portion of the eye, which 
caused restricted eye movement temporarily in the right eye.  The 
examiner noted that the left eye was essentially normal.

A July 2001 VA eye clinic report shows the veteran consulted for 
symblepharon and scar tissue restricting the motility of her right 
eye.  The veteran stated that her first surgery for pterygium of 
the right eye was in 1997.  She had three subsequent surgeries for 
scar tissue.  She was not sure whether a graft had been used for 
the surgeries.  She also complained of left eye pterygium, with no 
previous surgery.

The veteran's visual acuity was 20/70 in the right eye and 20/20 
in the left eye.  Applanation tonometry showed 17 in the right eye 
and 14 at 1210 in the left eye.  The veteran's lids and lashes 
were within normal limits in both eyes.  Examination of her pupils 
revealed no relative afferent pupillary defect.  Ocular motility 
was restricted in the right eye to abduction, due to symblepharon 
and scar tissue.  Visual field was full in both eyes.  Conjunctiva 
in the right eye was encroaching visual axis


and 2 millimeters pterygium in the left eye.  The cornea was 
otherwise clear in both eyes.  The anterior chamber was deep and 
quiet in both eyes.  The veteran's iris was full range in both 
eyes.  The lens and anterior vitreous were clear in both eyes.  
Upon fundus examination, the veteran's retina was flat, her macula 
were within normal limits in both eyes, her cup-to-disk ratio was 
0.2 in both eyes with a healthy rim, and the vessels were within 
normal limits in both eyes.

The assessment was recurrent pterygium in the right eye, creating 
subnormal vision and motility restriction in the right eye and 
pterygium in the left eye.

In December 2002, the veteran underwent VA eye examination.  The 
veteran's medical records were reviewed and revealed a history of 
four surgeries in her right eye for excision of pterygium and 
symblepharon.  She was operated on several months prior and 
continued to have esotropia and double vision.

On examination, the veteran's right eye uncorrected vision was 
20/50 near and 20/80 far.  Her right eye corrected vision was 
20/50 near and 20/60 far.  Her left eye uncorrected and corrected 
vision was 20/20 near and far.  The veteran had double vision 
which began approximately 15 degrees to the center on the left 
side of her gaze and encompassed the entire right field of gaze up 
centrally and down.  The veteran had diplopia in her central 20 
degrees, from 21-30 degrees down right lateral and up right 
lateral, and from 31-40 degrees down right lateral and up right 
lateral.  The veteran's visual field deficit was intact.  Her 
intraocular pressures were 11 in the right eye and 14 in the left 
eye.  The lens and fundus were clear.  The cornea on the left eye 
had scarring extending into the visual axis.  There was a 
symblepharon nasally that went from the inferior lid by the 
punctum to the mid-peripheral area of the cornea nasally.  The 
diagnoses were symblepharon, scarred cornea, and restricted 
lateral gaze of the right eye.


II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096, substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2003)).  In addition, VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

The Board is aware that there has been a significant amount of 
analysis pertaining to the effective date, the scope, and the 
remedial aspects of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. 
Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the VCAA, 
exemplified in the authorities cited above, the Board assumes that 
the VCAA is applicable to this appeal.  We are aware that the 
Secretary of Veterans Affairs has filed a motion with the U.S. 
Court of Appeals for Veterans Claims seeking review and 
clarification of the Pelegrini decision.  The Board further finds 
that the requirements of the VCAA have been satisfied in this 
matter.

In a March 2003 letter, the RO informed the veteran of the VCAA 
and its effect on her claim.  In addition, the veteran was 
advised, by virtue of detailed August 2002 and January 2003 
statements of the case (SOC) issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must show in 
order to substantiate her claim for service connection.  We, 
therefore, believe that appropriate notice has been given in this 
case.  The Board notes, in addition, that a substantial body of 
lay and medical evidence was developed with respect to the 
veteran's claims, and that the SOC issued by the RO clarified what 
evidence would be required to establish service connection.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that the 
August 2002 SOC contained the new duty-to-assist and reasonable 
doubt regulations codified at 38 C.F.R. §§ 3.102, 3.159 (2003).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that she has not been prejudiced in any way by the 
notice and assistance provided by the RO.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to her claim has been obtained 
and associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist the 
veteran in apprising her as to the evidence needed, and in 
obtaining evidence pertaining to her claim, under both former law 
and the VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the veteran.  
The U.S. Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive and 
negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Discussion

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4 (2003).  
In determining the level of impairment, the disability must be 
considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2.  An 
evaluation of the level of disability present must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The evaluation of the level of 
disability is to be based upon review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board is aware that the provisions of 38 C.F.R. § 4.14 
preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a veteran's service-connected 
disability may be rated separately unless it constitutes the same 
disability or the same manifestation.  The critical element is 
that none of the symptomatology for any of the disorders is 
duplicative of or overlapping with symptomatology of the other 
conditions.  See Esteban v. Brown, 6 Vet. App. 259 (1995).

The veteran's service-connected diplopia with recurrent pterygium 
of the right eye, with amniotic membrane graft and multiple 
excisions of pterygium and symblepharon, is currently evaluated as 
30 percent disabling pursuant to 38 C.F.R. § 4.84a, Diagnostic 
Codes (DC) 6034, 6091 (2003).

DC 6034 provides that pterygium is rated for loss of vision, if 
any.  Loss of vision is rated pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061-6079.  The regulations further provide that 
the best distant vision obtainable after best correction by 
glasses will be the basis of the rating, except in cases of 
keratoconus in which contact lenses are medically required.  See 
38 C.F.R. § 4.75.  Under DC 6079, a 10 percent evaluation is 
warranted where vision is 20/70 in one eye and 20/40 in the other 
eye, and is also warranted where vision is 20/100 in one eye and 
20/40 in the other eye.  The evaluations continue to increase for 
additional impairment of central visual acuity.  See 38 C.F.R. § 
4.84a, Table V, DC 6061-6079.

On the veteran's most recent VA eye examination, the visual acuity 
in her left eye was 20/20 at all times.  Her right eye's corrected 
far visual acuity was 20/60.  While the regulations do not provide 
for this specific combination of visual acuity, vision of 20/70 in 
one eye and 20/40 in the other eye, both worse vision than the 
veteran actually has, warrants a 10 percent disability evaluation.  
DC 6079.  While 38 C.F.R. § 4.75 provides that the rating will be 
based upon the best correction by eyeglasses, even uncorrected, 
the veteran's right eye far vision was 20/80.  Again, the 
regulations do not provide for this specific combination of visual 
acuity, but vision of 20/100 in one eye and 20/40 in the other eye 
warrants a 10 percent disability rating, under DC 6079.

Diagnostic Code 6091 provides the regulation for symblepharon, 
with which the veteran was diagnosed during her December 2002 VA 
examination.  DC 6091 directs that a diagnosis of symblepharon be 
rated as limited muscle function under Diagnostic Code 6090, which 
provides ratings for impairment of muscle function due to diplopia 
(double vision).  Under Diagnostic Code 6090, if diplopia exists 
within the central 20 degrees of vision the equivalent visual 
acuity is 5/200.  Diplopia from 21 degrees to 30 degrees is the 
equivalent of visual acuity of 15/200 when down, 20/100 when 
lateral and 20/70 when up.  Diplopia from 31 degrees to 40 degrees 
is the equivalent of 20/200 visual acuity when down, 20/70 when 
lateral and 20/40 when up. 

The notes accompanying DC 6090 provide additional guidance for 
rating diplopia.  Specifically, the ratings under this code will 
be applied to only one eye.  Ratings will not be applied for both 
diplopia and decreased visual acuity or field of vision in the 
same eye.  When diplopia is present and there is also ratable 
impairment of visual acuity or field of vision of both eyes the 
above diplopia ratings will be applied to the poorer eye while the 
better eye is rated according to the best corrected visual acuity 
or visual field.  38 C.F.R. § 4.84a, Diagnostic Code 6090, Note 
(2).

Also, when the diplopia field extends beyond more than one 
quadrant or more than one range of degrees, the evaluation for 
diplopia will be based on the quadrant and degree range that 
provide the highest evaluation.  38 C.F.R. § 4.84a, Diagnostic 
Code 6090, Note (3).  Finally, when diplopia exists in two 
individual and separate areas of the same eye, the equivalent 
visual acuity will be taken one step worse, but no worse than 
5/200.  38 C.F.R. § 4.84a, DC 6090, Note (4).

The veteran's December 2002 VA examination indicates diplopia 
exists in the central 20 degrees of the veteran's vision in her 
right eye, corresponding to 5/200 visual acuity, the most 
disabling level under DC 6090.  Her left eye was found to have no 
diplopia, thus remaining 20/20 as indicated on the December 2002 
VA examination report.

The regulations governing impairment of central visual acuity, 
Diagnostic Codes 6061-6079 do not include the exact visual 
combination the veteran has.  However, visual acuity in one eye of 
5/200 and visual acuity in the other eye of 20/40, a worse 
disability than the veteran's, warrants a 30 percent disability 
rating under DC 6074.  This is the rating the veteran already 
receives.  She cannot be eligible for a higher disability rating 
unless the visual acuity in her left eye is 20/50 or worse in 
combination with the 5/200 in her right eye.

The Board recognizes that the veteran has repeatedly complained 
that her service-connected impaired vision is worse than the 30 
percent disability rating assigned to her.  However, the veteran 
herself, as a layperson, is not competent to attribute any 
physical manifestations to her vision or to establish a degree of 
disability residual thereto.  See, e.g., Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable of 
opinion on matters requiring medical knowledge," aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 
S. Ct. 404(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, absent objective manifestations of worsened 
vision in the veteran's left eye, an evaluation in excess of 30 
percent under the regulations is not warranted.  Therefore, as the 
objective medical evidence preponderates against a finding for an 
evaluation in excess of 30 percent for diplopia with recurrent 
pterygium of the right eye with amniotic membrane graft and 
multiple excisions of pterygium and symblepharon, the benefit-of-
the-doubt doctrine is inapplicable and the veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003).  In this respect, the Board notes that the 
veteran has not required frequent periods of hospitalization for 
her vision disability.  In sum, there is no indication in the 
record of such an unusual disability picture that application of 
regular schedular standards is impractical, especially in the 
absence of any allegation of marked interference with employment.  
Therefore, the Board finds that the criteria for submission for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

ORDER

Entitlement to a rating in excess of 30 percent for diplopia with 
recurrent pterygium of the right eye, with amniotic membrane graft 
and multiple excisions of pterygium and symblepharon, is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



